Order granting plaintiff’s motion to set aside a verdict for defendant in a personal injury action reversed on the law, with costs, motion denied, without costs, verdict reinstated, and judgment directed to be entered thereon, with costs. Assuming it was improper for defendant’s counsel and expert witness to make the tests or experiments when the jury was inspecting the bus, they were made in the presence of plaintiff’s attorney or his associate and plaintiff did not move for a mistrial, nor did she object when the expert testified to the tests he made. On the contrary, plaintiff’s counsel cross-examined the expert with reference to the tests. Moreover, the court of its own motion instructed the jury to disregard all the tests except those made by the members of the jury. Under the circumstances disclosed by this record, we believe it was error to set aside the verdict. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.